Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 04, 2019

The Court of Appeals hereby passes the following order:

A19E0054. HUCKABAY v. HUCKABAY.

      Upon consideration of Appellant Brian Huckabay’s “Emergency Motion for
Extension of Time for Filing Application for Discretionary Appeal,” it is ordered that
the same is hereby GRANTED. Appellant shall have until July 24, 2019 to file an
application for discretionary appeal.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/04/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.